NO. 12-20-00014-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 SHARAYAH WARR BURCHAM,                                     §       APPEAL FROM THE 1ST
 APPELLANT

 V.                                                         §       JUDICIAL DISTRICT COURT

 JEREMY DAVID BURCHAM,
 APPELLEE                                                   §       SAN AUGUSTINE COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas Supreme
Court order. TEX. R. APP. P. 5. An appellate court may enforce Rule 5 by any order that is just.
Id. After giving ten days’ notice, an appellate court may dismiss an appeal because the appellant
failed to comply with a requirement of the appellate rules, a court order, or a notice from the clerk
requiring a response or other action within a specified time. TEX. R. APP. P. 42.3(c).
         On January 17, 2020, the Clerk of this Court notified Appellant, Sharayah Warr Burcham,
that the filing fee in this appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure
to remit the filing fee on or before January 27 would result in the Court’s taking appropriate action,
including dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for
remitting the filing fee passed, and Appellant has not paid the fee or otherwise shown that she is
excused from paying the fee. 1


         1
           The case information sheet filed by the San Augustine County District Clerk states that Appellant has not
been declared indigent. Appellant’s docketing statement also reflects that a statement of inability to pay court costs
was not filed in the trial court.
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed. See
TEX. R. APP. P. 42.3(c).
Opinion delivered January 31, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 31, 2020


                                         NO. 12-20-00014-CV


                                SHARAYAH WARR BURCHAM,
                                        Appellant
                                           V.
                                 JEREMY DAVID BURCHAM,
                                         Appellee


                                  Appeal from the 1st District Court
                    of San Augustine County, Texas (Tr.Ct.No. DV-14-5422)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.